Name: 81/939/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy;  Europe; NA
 Date Published: 1981-11-25

 Avis juridique important|31981D093981/939/EEC: Commission Decision of 10 November 1981 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 338 , 25/11/1981 P. 0031 - 0031COMMISSION DECISION of 10 November 1981 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) (81/939/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Whereas the Danish Government pursuant to Article 17 (4) of Directive 72/159/EEC communicated the Law of 26 February 1981 amending the Law on subsidies for drainage and irrigation work and in addition a note on the real grant rates awarded under this Law; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned submission, the existing provisions for the implementation in Denmark of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the Law of 26 February 1981 amending the Law on subsidies for drainage and irrigation work corresponds to the objectives of Article 14 (2) of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Danish provisions implementing Directive 72/159/EEC, as now applicable in the light of the Law of 26 February 1981 amending the Law on subsidies for drainage and irrigation work as notified by the Danish Government, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 10 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 197, 20.7.1981, p. 41.